AIA .
DETAILED ACTIONNG,
STATUS OF CLAIMS
Claims 5-26 are pending, examined, and reviewed below after the 6/5/20 amendment.
Amended 	5, 6, 20, 22, 23, 24
New		none
Canceled	1-4 
Filing date 3/28/16, claiming priority to provisional 62/138829 filed 3/26/15
References are 1) available online for anyone anywhere anytime, 2) excerpts are below. References are cited in their entirety

 				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 5-26 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories (5-19 method, 20 is an article of manufacture, 23-26 machine).
	Step 2a
Claims 5/20/23 is/are directed to the idea of Organizing Human Activity creating a contractual relationship. The claims 5/20/23 is similar to the idea of creating a contractual relationship because associating offers, rewards, item for purchase in an omni-channel environment for checkout at a point-of-sale, calculating a total transaction cost net of offers and rewards and paying for the transaction is creating a contractual relationship by purchasing. 
23 is a system for doing this, 20 purports to be a medium containing instructions for a method for the idea but is presently written as a signal per se. The ideas are similar because each claim 5, 20, 23 is primarily concerned with creating a contractual relationship. 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. 
Applicant himself words the inventive concept as scanning something (credit/loyalty/other information) with a mobile device and shopping later at a brick and mortar store ¶ 3-4. This is still creating a contractual relationship.
Therefore, examiner determines the claims are directed to an abstract idea.
Each of the dependent claims depend from and are likewise directed to that abstract idea with limitations that are part of -- not apart from -- that idea. 
Dependent claims add data gathering, data labels (Ultramercial, 772 F.3d at 716‐17; buySAFE v. Google, 765 F.3d 1350, 1355 (Fed. Cir. 2014)) and send/receive/gather data of a type or label for creating a contractual relationship. 
Claims 6 is are directed to secure (authenticating) purchase with an updated wallet, i.e. creating a contractual relationship and thus are part of, not apart from, the idea.
Claims 7-26 are directed to purchase process details (rewards, offer, use of rewards, store presence, proximity to POS, updating purchase details and confirming transaction, offers from third-party, item identifier and how to send offers, sharing item and offer) data gathering for creating a contractual relationship and thus are part of, not apart from, the idea.
These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. The ideas for the independent claims because each is primarily concerned with organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities.
i.e., as a generic server and mobile device with app performing generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and hand someone a total price net of rewards, offers, etc. The additional elements present only a particular technological environment.
STEP 2b
Second, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to a server, medium, mobile computing device which use generic computer elements, to take the idea and then ‘apply it’ via generic elements.
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. 
The skill to take the idea and ‘apply it’ is not particular but generic Specification ¶ 17, 55, 106-107.
The additional limitations can be found by resort to generic reference Wiley Encyclopedia of Computer Science and Engineering (2009). The claims have generic elements, one need only resort to keyword search of an old reference book Wiley Encyclopedia of Computer Science and Engineering (2009) to find data gathering (at least p.686), server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), display is extra-solution activity (427 times, e.g. at least p.737). Applicant was already provided this reference 10/22/18.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an idea using generic technology. In addition to these indisputably generic features, Applicant did not invent any of those features (server, mobile device, app), and the claims recite them in a manner that produces generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of generic computer components employed in a customary manner that have been held insufficient to transform an abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must conclude that the claims fail step two as well. 

				CLAIM REJECTIONS - 35 USC § 103
The following quote of 35 U.S.C. 103 forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference.

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Claims 5-16, 19-26 is/are rejected under 35 USC 103 over Purves (US 2013/0346302) in view of Liberty (US 2015/0356629) in view of Rand (US 2008/0046331) in view of Griffiths (US 20120166268 A1)
CLAIM 23	
Purves shows (except omni-channel - Rand below or explicit reward for past purchase - Liberty below) 23. An omni-channel shopping and mobile payment system, comprising: 
[Wingdings font/0x9F]a mobile wallet application for use on a mobile device, wherein the mobile wallet application is configured to  (Purves Fig 7-13 and corresponding text) 
[Wingdings font/0x77]cause the mobile device to display, on a display screen of the mobile device, an itemized list of items chosen by a customer for purchase at a retailer in a transaction  (Purves at least Fig 8f and corresponding text)
[Wingdings font/0x77]receive a single user input to initiate checkout (Purves Fig 9 and corresponding text)
[Wingdings font/0x77]communicatively couple to a point of sale terminal at a store associated with the retailer to transmit , in response to the single user input,  a single checkout indication to the point of sale terminal  (Purves Fig 9 and corresponding text, e.g. Fig 9E)
[Wingdings font/0x9F]a backend server system communicatively coupled to the mobile wallet application and comprising  (Purves FIGS. 4A-6B and corresponding text, Figs 7-13B and corresponding text, ¶ 105) 
[Wingdings font/0x77]a customer profile database for storing customer identifier information  (Purves at least ¶ 129)
[Wingdings font/0x77]a wallet module for: (Purves FIGS. 4A-6B and corresponding text, Figs 7-13B and corresponding text, ¶ 105)
[Wingdings font/0xA2]tracking and updating customer specific information, wherein the customer specific information includes:  (Purves at least ¶ 187)
[Wingdings font/0xA2]offers available to the customer that are associated with transactions at the retailer  (Purves ¶ 190, 205)
[Wingdings font/0xA2]customer payment information  (Purves at least Fig 8-13, 2010-2012 and corresponding text)
[Wingdings font/0xA2]loyalty rewards earned by the customer on past purchases at the retailer  (Liberty at least ¶ 41)
NOT EXPLICIT in Purves alone is all of the following
[Wingdings font/0xA2]in response to receiving the single checkout indication from the mobile wallet application, initiating a single sales transaction that (a) automatically selects associated with the mobile wallet account based on parameters of the items chosen by the customer (Figure 6B, Fig 14, 1010B, Fig 2030A-B and text corresponding to Figs; ¶ 210, 327, 333, 15) to determine a total cost of the transaction and (b) apply the customer payment information to a total cost of the transaction (Purves Fig 25, 108b and corresponding text )
As to 
single user input checkout
see Purves Figure 6B, Fig 14, 1010B, Fig 2030A-B and text corresponding to Figs; ¶ 210, 327, 333, 15
and Rand already shows automatically selects offers Rand ¶ 28
and Liberty ¶ 55 offers in wallet
It would have been obvious for one looking at Purves (see Purves Figure 6B, Fig 14, 1010B, Fig 2030A-B and text corresponding to Figs; ¶ 210, 327, 333, 15) to consult the works of colleagues in the art and find 
Griffiths (US 20120166268 A1) ¶ 36-37 and the incentive is automatically applied already associated with customer’s points ¶ 42 associated with customer’s wallet/profile/account, which points were in customer’s wallet Purves ¶ 138, 171-172, 199, 202-203. It would have been obvious to combine Purves with Griffiths for the efficiency of a 1-click which applies payment to the total transaction net of automatically applied offers. Moreover, one of ordinary skill in the art, as well as anyone who knew about the Amazon 1-click from 30 years ago, looking at Purves and Griffith would deem it obvious to use 1-click, single action, type of event to checkout and applies payment to the total transaction net of offers.

[Wingdings font/0x9F]a backend server system comprising-- a customer profile database for storing customer identifier information (Purves ¶ 367, 371, 438-439)
[Wingdings font/0x9F]a cost estimation module for calculating a total cost of a transaction based on items chosen by a customer for purchase at a retailer (Purves Fig 14 ¶ 212, select payment type Fig 6a, Fig 4f/5c/9 determined rewards, Fig 11d)
References are 1) available online for anyone anywhere anytime, 2) excerpts are below.

    PNG
    media_image1.png
    285
    236
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    369
    299
    media_image2.png
    Greyscale

[Wingdings font/0x9F]a loyalty module for selecting a subset of the loyalty rewards as the selected loyalty rewards to apply to the transaction based on parameters of the items chosen by the customer (Purves [205] offers based on prior purchase items, Fig 4c rewards 600 FlyMiles)
[Wingdings font/0x9F]a security module for authenticating and authorizing the customer; and (Purves at least Fig 13A  1311a) 
[Wingdings font/0x9F]an offers module for determining offers which may be applied to the items chosen by the customer for purchase; (Purves Fig 9, Fig 11D, 108B, 2029G) 

    PNG
    media_image3.png
    339
    285
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    482
    347
    media_image4.png
    Greyscale

[Wingdings font/0x9F]a wallet module (Purves Fig 6-8) for tracking and updating customer specific information (Purves Fig 8a), wherein the customer specific information includes: offers available to the customer (Fig 9, 11), customer payment information (Purves Fig 9a-b), customer loyalty rewards (Purves Fig 13a), and the item chosen by the customer for purchase (Purves Fig 8b, 11c-d); and (Purves at least Fig 16a)

    PNG
    media_image5.png
    454
    240
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    524
    363
    media_image6.png
    Greyscale

[Wingdings font/0x9F]a mobile wallet application for use on a mobile device and communicatively coupled to the backend server system, wherein the mobile wallet application is configured to cause the mobile device to display, on a display screen of the mobile device: (Purves Fig 8 and corresponding text, ¶ 202, 205-207)
[Wingdings font/0x9F]an itemized list of items chosen by the customer for purchase (Purves Fig 8A), any associated offers and loyalty rewards applicable to the items chosen by the customer for purchase, and the total price of the transaction including the items chosen by the customer for purchase (Purves Fig 8A), the offers, and the loyalty rewards (Purves Fig 11 esp 11B total price including netting items ¶ 196, 199)
[0530] In some embodiments, on the Review & Pay page, move the checkout details that lists out the Subtotal, Shipping, Gift Wrap, Discount, Misc, Tax info under the total price as an expand/collapse. Originally this was displayed at the bottom of the page, which forced the consumer to look towards the bottom of the review page in order to confirm the appropriate amount. The amount should be the first value for the consumer to confirm their purchase.

    PNG
    media_image7.png
    397
    638
    media_image7.png
    Greyscale


[0196] FIGS. 11A-E show user interface diagrams illustrating example features of virtual wallet applications in a snap mode, in some embodiments of the Bill Pay. With reference to FIG. 11A, in one embodiment, a user may select the snap mode 2110 to access its snap features. The snap mode may handle any machine-readable representation of data. Examples of such data may include linear and 2D bar codes such as UPC code and QR codes. These codes may be found on receipts, product packaging, and/or the like. The snap mode may also process and handle pictures of receipts, products, offers, credit cards or other payment devices, and/or the like. An example user interface in snap mode is shown in FIG. 11A. A user may use his or her mobile phone to take a picture of a QR code 1115 and/or a barcode 1114. In one implementation, the bar 1113 and snap frame 1115 may assist the user in snapping codes properly. For example, the snap frame 1115, as shown, does not capture the entirety of the code 1116. As such, the code captured in this view may not be resolvable as information in the code may be incomplete. This is indicated by the message on the bar 1113 that indicates that the snap mode is still seeking the code. When the code 1116 is completely framed by the snap frame 1115, the bar message may be updated to, for example, "snap found." Upon finding the code, in one implementation, the user may initiate code capture using the mobile device camera. In another implementation, the snap mode may automatically snap the code using the mobile device camera.

[0199] In one implementation, when the reallocate button 1125 is selected, the wallet application may perform optical character recognition (OCR) of the receipt. Each of the items in the receipt may then be examined to identify one or more items which could be charged to which payment device or account for tax or other benefits such as cash back, reward points, etc. In this example, there is a tax benefit if the prescription medication charged to the user's Visa card is charged to the user's FSA. The wallet application may then perform the reallocation as the back end. The reallocation process may include the wallet contacting the payment processor to credit the amount of the prescription medication to the Visa card and debit the same amount to the user's FSA account. In an alternate implementation, the payment processor (e.g., Visa or MasterCard) may obtain and OCR the receipt, identify items and payment accounts for reallocation and perform the reallocation. In one implementation, the wallet application may request the user to confirm reallocation of charges for the selected items to another payment account. The receipt 1127 may be generated after the completion of the reallocation process. As discussed, the receipt shows that some charges have been moved from the Visa account to the FSA.
   
    PNG
    media_image8.png
    294
    363
    media_image8.png
    Greyscale

Although Purves show the limitations above examiner relies on Liberty for ‘rewards based on past activity by the customer with the retailer ’; Liberty ¶ 48 rewards preferences from past redemptions because it is clearer in Liberty at ¶ 48 that the reward is for past purchase not for use of a card (one could still reasonably interpret use of card as a past purchase of card to clear the transaction but that would not be a purchase of an item from the retailer)
[Wingdings font/0x9F]an offers module for determining offers which may be applied to the items chosen by the customer for purchase (Liberty Fig 2 and corresponding text ¶ 36, 39-44 )
[Wingdings font/0x9F]a security module for authenticating and authorizing the customer (Liberty ¶ 51, 73)
Although Purves show the limitations above examiner relies on, for the following, ‘rewards based on past activity by the customer with the retailer’ (Liberty ¶ 40 “keep track of the loyalty points accrued by the user. Accordingly, as the user shops and makes purchases at the e-commerce website, the point accrual module 209 of the multi-channel offers platform 208 may keep track of the user's accrued loyalty points 210”, ¶ 41, 48 rewards preferences from past redemptions; Liberty ¶ 16, 44, 46, 50, 54-55, 72)
It would have been obvious at the time of filing to combine Purves with the Liberty rewards for past purchase. Purves and Liberty are analogous prior art because both teach rewards for purchases. While Purves teaches rewards for patronizing Visa by using a Visa card, it doesn’t as clearly show rewarding for past purchase of an item from a retailer as Liberty does, ¶ 48. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches rewarding use of services (Visa’s transaction clearing services Fig 4, 6), incenting user to make a purchase with a coupon (Fig 11), it would have been obvious to reward user for past purchase (Liberty ¶ 48). Without such a combination, market forces would allow user to be indifferent between two choices. With the combination, the user will obviously choose the cheaper choice because the cost is partially offset by a reward.
Although Purves shows variety of shopping modes ¶ 172-173, from ‘one or more merchants’ ¶ 175, Fig 8e some within local proximity Fig 8f and some not Fig 83, some online (eBay Fig 8f) but also in-store Fig 8g and consumer appears to be in store Fig 8f ¶ 178-181 but can also shop ‘navigate’ ¶ 179 after moving away from storing but still accessing a mobile app but doesn’t explicitly show omni-channel in the claim preamble but see Rand [08-11 universal shopping cart] 
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any 1 element or function, but the combination itself. Since Purves teaches an element with a persistent state (ewallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand). Without such a combination, market forces would restrict user to one channel. With the combination, the user is free to move about from store to store (Purves Fig 8e) channel to channel (Rand) to find supply for user’s demand resulting in a purchase via Purves’s wallet.
Although Purves shows the above and ¶ 217 and ¶ 323 not explicit is the following
[Wingdings font/0x9F]communicatively couple to a point of sale terminal at a store associated with the retailer and transmit the total price of the transaction to the point of sale terminal (Rand at least ¶ 47, ¶ 57 where mobile device is communicatively coupled to POS to send transaction data from the mobile to the POS)
CLAIM 24
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows24. The omni-channel shopping and mobile payment system of claim 23, wherein--
[Wingdings font/0x9F] 
the single user input is scanning a code at the point of sale terminal; and 
the mobile wallet application is configured to cause the mobile device to communicatively couple to the point of sale terminal and send the single checkout indication to the point of sale terminal upon the mobile device scanning the code at the point of sale terminal (Purves Fig 8, 11 ¶ 210, Fig )
CLAIM 25 
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows25. The omni-channel shopping and mobile payment system of claim 23, further comprising: 
[Wingdings font/0x9F]a point of commerce at an online store associated with the retailer, wherein the point of commerce includes a scannable code (Purves Fig 11a), and wherein the computer executable instructions of the mobile wallet application cause the mobile device to communicatively couple to the point of commerce upon the mobile device scanning scannable code (Purves Fig 11 and corresponding text)CLAIM 26 
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows26. The omni-channel shopping and mobile payment system of claim 23 wherein the computer executable instructions of the mobile wallet application cause the mobile device to 
[Wingdings font/0x9F]display a purchase price of a single item upon the mobile device scanning a code associated with the single item, wherein the purchase price of the single item includes offers and loyalty rewards applicable to the single item (Purves Fig 1012-1013, 1012c scan New York mag display price, scan code with offer Fig 11D, Fig 12 reward) 

    PNG
    media_image9.png
    333
    654
    media_image9.png
    Greyscale

CLAIM 5, 20
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows[Wingdings font/0x9F]associating, at a server system, offers with a mobile wallet account of a customer, wherein the offers are associated with transactions at a retailer 
(Purves [175])
[Wingdings font/0x9F]determining, at the server system, loyalty rewards based on past activity by the customer with the retailer 
(Purves [205-206] offers based on prior purchase items, Fig 4c rewards 600 FlyMiles)
[Wingdings font/0x9F]associating, at the server system, the determined loyalty rewards with the mobile wallet account 
 (Purves [205-206])
[Wingdings font/0x9F]receiving, at the server system, a single checkout indication  a single user input at the mobile device
 (Purves Fig 14-15 [210] single tap, one-tap)
[Wingdings font/0x9F]applying a method of payment associated with the mobile wallet account to the total transaction cost (Purves Fig 6)
[Wingdings font/0x9F]calculating, at the server system, a total transaction cost of the items in the shopping cart based on the items in the shopping cart and automatically selected offers and loyalty rewards 
(Purves Fig 14 ¶ 212, select payment type Fig 6a, Fig 4f/5c/9 determined rewards, Fig 11d)
[Wingdings font/0x9F] initiating a single sales transaction that (a) redeems the automatically selected offers and loyalty rewards and (b)  applies
(Purves at least ¶ 211-212, 216 authorization request, ¶ 515, 530 total price)
Although Purves show the limitations above examiner relies on, for the following, ‘rewards based on past activity by the customer with the retailer’ (Liberty ¶ 40 “keep track of the loyalty points accrued by the user. Accordingly, as the user shops and makes purchases at the e-commerce website, the point accrual module 209 of the multi-channel offers platform 208 may keep track of the user's accrued loyalty points 210”, 41, 48 rewards preferences from past redemptions; Liberty ¶ 16, 44, 46, 50, 54-55, 72)
It would have been obvious at the time of filing to combine Purves with the Liberty rewards for past purchase. Purves and Liberty are analogous prior art because both teach rewards for purchases. While Purves teaches rewards for patronizing Visa by using a Visa card, it doesn’t as clearly show rewarding for past purchase of an item from a retailer as Liberty does, ¶ 48. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches rewarding use of services (Visa’s transaction clearing services Fig 4, 6), incenting user to make a purchase with a coupon (Fig 11), it would have been obvious to reward user for past purchase (Liberty ¶ 48). Without such a combination, market forces would allow user to be indifferent between two choices. With the combination, the user will obviously choose the cheaper choice because the cost is partially offset by a reward.
Although Purves shows variety of shopping modes ¶ 172-173, from ‘one or more merchants’ ¶ 175, Fig 8e some within local proximity Fig 8f and some not Fig 83, some online (eBay Fig 8f) but also in-store Fig 8g and consumer appears to be in store Fig 8f ¶ 178-181 but can also shop ‘navigate’ ¶ 179 after moving away from storing but still accessing a mobile app but doesn’t explicitly show omni-channel in the claim preamble but see Rand [08-11 universal shopping cart] 
[Wingdings font/0x9F]receiving, at the server system, indications from multiple shopping channels to add items to a shopping cart associated with the mobile wallet account, wherein the multiple shopping channels comprise at least one of a mobile device, a point of sale terminal at a store of the retailer, or an online site associated with the retailer Rand [08-11 universal shopping cart] 
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it (¶ 8-11 universal shopping cart). Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any 1 element or function, but the combination itself. Since Purves teaches an element with a persistent state (ewallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand). Without such a combination, market forces would restrict user to one channel. With the combination, the user is free to move about from store to store (Purves Fig 8e) channel to channel (Rand) to find supply for user’s demand resulting in a purchase via Purves’s wallet.
[Wingdings font/0x9F]in response to receiving a single checkout indication from the mobile computing device   (Purves ¶ 210, 515, 530 total price) , executing the transaction by applying a method of payment to the total price of the transaction 
(Purves at least ¶ 211, total 212, 216 authorization from mobile to POS, 217-218)
Purves has ¶ 162, 190, 205-206.
[Wingdings font/0x9F]in response receiving to the single checkout indication
automatically selecting, by the server system, a subset of the offers and loyalty rewards associated with the mobile wallet account based on parameters of the items in the shopping cart  
Purves at least 14-15, ¶ 205 provide offers based on the user's prior behavior, demographics, current location, current cart selection or purchase items, ¶ 206, ¶ 210-211
   [0210] FIG. 38 shows a data flow diagram illustrating an example user purchase checkout procedure in some embodiments of the WIVD. In some embodiments, a user, e.g., 3801a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. In some embodiments, the user 3801a may be a customer service representative in a store, assisting a consumer in their shopping experience. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 3803a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 3802). For example, the user may provide user input, e.g., checkout input 3811, into the client indicating the user's desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touch screen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. As an example, a user in a merchant store may scan a product barcode of the product via a barcode scanner at a point-of-sale terminal. As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user's desire to complete the user purchase checkout. The client may generate a checkout request, e.g., 3812, and provide the checkout request, e.g., 3813, to the merchant server. For example, the client may provide a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including the product details for the merchant server in the form of data formatted according to the eXtensible Markup Language ("XML"). An example listing of a checkout request 3812, substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below: 
   [0211] In some embodiments, the merchant server may obtain the checkout request from the client, and extract the checkout detail (e.g., XML data) from the checkout request. For example, the merchant server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 44. Based on parsing the checkout request 3812, the merchant server may extract product data (e.g., product identifiers), as well as available PoS client data, from the checkout request. In some embodiments, using the product data, the merchant server may query, e.g., 3814, a merchant/acquirer ("merchant") database, e.g., 3803b, to obtain product data, e.g., 3815, such as product information, product pricing, sales tax, offers, discounts, rewards, and/or other information to process the purchase transaction and/or provide value-added services for the user. For example, the merchant database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query a database table (such as FIG. 44, Products 4419l) for product data. An example product data query 3814, substantially in the form of PHP/SQL commands, is provided below: 
TABLE-US-00025 <?PHP 
…$query = "SELECT product_title product_attributes_list product_price tax_info_list related_products_list offers_list discounts_list rewards_list merchants_list merchant_availability_list FROM ProductsTable WHERE product_ID LIKE `%` $prodID"; $result = mysql_query($query); // perform the search query mysql_close("WIVD_DB.SQL"); // close database access ?>
Claim 20 is similar to claim 5 except for the retailer 1 of multiple stores but this is shown by Purves Fig 8, e.g. 8A-8B and previously purchased or selected online but this is shown by Purves Fig 8, e.g. 8A-8B ¶ 175, 192, 194 
CLAIM 6
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows6. The method of claim 5, further comprising: 
[Wingdings font/0x9F]determining if the customer has an existing mobile wallet account and, if so; 
[Wingdings font/0x9F]authenticating, at the server system, the customer; 
[Wingdings font/0x9F]updating a mobile wallet account associated with the customer; and 
[Wingdings font/0x9F]allowing the customer to update the mobile wallet account via a mobile wallet application on the mobile device communicatively coupled to the server system
(Purves determining & authenticating shown by access, Fig 2020A, Fig 14 [VerifyChat208, 215, 231], updating [413]) ALSO Rand shows [authenticate consumer ¶ 49, 58-59, 61]
It would have been obvious at the time of filing to combine Purves with the Rand secured (authenticated) use of omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches an element with a persistent state (wallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand). Without such a combination, market forces would restrict user to one channel. With the combination, the user is free to move about from store to store (Purves Fig 8e) channel to channel (Rand) to find supply for user’s demand which can result in purchase via Purves’s wallet.
CLAIM 7
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows7. The method of claim 5 wherein associating offers further comprises: 
[Wingdings font/0x9F]identifying, at the server system, special promotional offers associated with the customer
(Purves [162 notifications that alert a consumer  ….rewards, points, or save money with customized merchant offers and discounts, 205-206])
[Wingdings font/0x9F]identifying, at the server system, special promotional offers based on a geographic location of the customer (Purves [162, 179, 205 provide offers based on the user's prior behavior, demographics, current location, current cart selection or purchase items, 206)
[Wingdings font/0x9F]identifying, at the server system, special promotional offers based on the customer's interests
(Purves [162, 205 provide offers based on the user's prior behavior, demographics, current location, current cart selection or purchase items, and/or the like, 206]
[Wingdings font/0x9F]linking the special promotional offers associated with the customer, the special promotional offers based on the geographic location of the customer, and the special promotional offers based on the customer’s interests with the customer’s mobile wallet account    (Purves ¶ 205-206 Fig 12-14)    
[0205] FIG. 12 shows a user interface diagram illustrating example features of virtual wallet applications, in an offers mode, in some embodiments of the Bill Pay. In some implementations, the Bill Pay may allow a user to search for offers for products and/or services from within the virtual wallet mobile application. For example, the user may enter text into a graphical user interface ("GUI") element 1211, or issue voice commands by activating GUI element 1212 and speaking commands into the device. In some implementations, the Bill Pay may provide offers based on the user's prior behavior, demographics, current location, current cart selection or purchase items, and/or the like. For example, if a user is in a brick-and-mortar store, or an online shopping website, and leaves the (virtual) store, then the merchant associated with the store may desire to provide a sweetener deal to entice the consumer back into the (virtual) store. The merchant may provide such an offer 1213. For example, the offer may provide a discount, and may include an expiry time. In some implementations, other users may provide gifts (e.g., 1214) to the user, which the user may redeem. In some implementations, the offers section may include alerts as to payment of funds outstanding to other users (e.g., 1215). In some implementations, the offers section may include alerts as to requesting receipt of funds from other users (e.g., 1216). For example, such a feature may identify funds receivable from other applications (e.g., mail, calendar, tasks, notes, reminder programs, alarm, etc.), or by a manual entry by the user into the virtual wallet application. In some implementations, the offers section may provide offers from participating merchants in the Bill Pay, e.g., 1217-1219, 1220. These offers may sometimes be assembled using a combination of participating merchants, e.g., 1217. In some implementations, the Bill Pay itself may provide offers for users contingent on the user utilizing particular payment forms from within the virtual wallet application, e.g., 1220. 
[0206] FIGS. 13A-B show user interface diagrams illustrating example features of virtual wallet applications, in a security and privacy mode, in some embodiments of the Bill Pay. With reference to FIG. 13A, in some implementations, the user may be able to view and/or modify the user profile and/or settings of the user, e.g., by activating a user interface element. For example, the user may be able to view/modify a user name (e.g., 1311a-b), account number (e.g., 1312a-b), user security access code (e.g., 1313-b), user pin (e.g., 1314-b), user address (e.g., 1315-b), social security number associated with the user (e.g., 1316-b), current device GPS location (e.g., 1317-b), user account of the merchant in whose store the user currently is (e.g., 1318-b), the user's rewards accounts (e.g., 1319-b), and/or the like. In some implementations, the user may be able to select which of the data fields and their associated values should be transmitted to facilitate the purchase transaction, thus providing enhanced data security for the user. For example, in the example illustration in FIG. 13A, the user has selected the name 1311a, account number 1312a, security code 1313a, merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction. In some implementations, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission. In some implementations, the app may provide the Bill Pay with the GPS location of the user. Based on the GPS location of the user, the Bill Pay may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission. 
[Wingdings font/0x9F]wherein selecting the subset of the offers and loyalty rewards associated with the mobile wallet account comprises selecting via the server system, in response to the checkout indication, a subset of the special promotional offers associated with the customer, the special promotional offers based on the geographic location of the customer, or the special promotional offers based on the customer’s interests
(Purves [162, 179, 190, 205-206, 210-211] Fig 12-14)
CLAIM 8
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows8. The method of claim 5 wherein determining loyalty rewards further comprises: 
[Wingdings font/0x9F]assessing, at the server system, loyalty rewards earned based on past purchase activity of the customer
(Purves Fig 4, 403 rewards earned slider, Fig 2026B, ¶ 206)
[Wingdings font/0x9F]updating, at the server system, the mobile account to include newly earned loyalty rewards
(Purves [162, 251])
[Wingdings font/0x9F]receiving, at the server system, a message from the customer electing how to use the determined loyalty rewards
(Purves user's offer conditions [252-254])
[Wingdings font/0x9F]sending, from the server system, a notification to the customer when loyalty rewards are about to expire. 
(Purves Fig 2032N, 2032U)
Although Purves show the limitations above examiner for ‘how to use’ relies on Liberty ¶ 48 rewards preferences from past redemptions.
It would have been obvious at the time of filing to combine Purves with the Liberty rewards for past purchase. Purves and Liberty are analogous prior art because both teach rewards for purchases. While Purves teaches rewards for patronizing Visa by using a Visa card, it doesn’t as clearly show use of reward as Liberty does, ¶ 48. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches rewarding use of services (Visa’s transaction clearing services Fig 4, 6), incenting user to make a purchase with a coupon (Fig 11), it would have been obvious to reward user for past purchase (Liberty ¶ 48), and further allowing user to determine how rewards are used. It would have been obvious to one of ordinary that the purpose and function of rewards is to create a monopoly at the level of a single demander, and allowing each consumer to choose his reward facilitates that goal.CLAIM 9
Purves/Liberty/Rand/Griffiths show the limitations above and 
Although Purves show the limitations above and variety of shopping modes ¶ 172-173, 178-180 from ‘one or more merchants’ ¶ 175, Fig 8e, f but doesn’t explicitly say multiple shopping channels9. The method of claim 5 wherein receiving indications from multiple shopping channels further comprises: 
[Wingdings font/0x9F]receiving, via a mobile device of the customer or a device associated with the customer, first indications to add items to the shopping cart when the customer is not in a retail store associated with the retailer
(Rand [8-9])
[Wingdings font/0x9F]determining, via the mobile device of the customer, that the customer has entered the retail store
(Rand [10] gym)
[Wingdings font/0x9F]receiving, via at least one of the mobile device of the customer or an in-store communication device, second indications to add items to the shopping cart while the customer is in the retail store, wherein the second indications identify whether the items added to the shopping cart are in the retail store, at another retail store associated with the retailer, and/or available online
(Rand [10] new equipment [17])
[Wingdings font/0x9F]updating the shopping cart associated with the mobile wallet account based on the received indications. 
(Rand [10] 'indicate purchase interest with the universal shopping cart')
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches an element with a persistent state (wallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand) and with that movement into one channel, .e.g into a physical store from another -- outside store with phone in hand, online, etc. Without such a combination, market forces would restrict user to one channel. With the combination, the user is free to move about from store to store (Purves Fig 8e) channel to channel (Rand) to find supply for user’s demand which can result in purchase via Purves’s wallet.
CLAIM 10
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
10. The method of claim 5 wherein receiving a checkout indication further comprises: 
[Wingdings font/0x9F]receiving a list of all items in the shopping cart associated with the mobile wallet account
(Purves at least Fig 8A)
[Wingdings font/0x9F]retrieving all offers and loyalty rewards associated with the mobile wallet account
(Purves Fig 9E, 11D, ¶ 175, 190)
[Wingdings font/0x9F]sending the total transaction cost of items to a point-of-sale device in proximity to the customer
(Purves Fig 9E, 11D, ¶ 175-176)
[Wingdings font/0x9F]receiving a confirmation from the point-of-sale device that the customer has accepted the calculated cost.
(Purves Fig 16A, 1815; Fig 1019A receive purchase authorization request, Fig 1015 BUY, Fig 2031A)
AND Although Purves show the limitations above Rand also shows
[Wingdings font/0x9F]receiving a list of all items in the shopping cart associated with the mobile wallet account
(Rand [37] receiving purchase requests)
[Wingdings font/0x9F]retrieving all offers and loyalty rewards associated with the mobile wallet account
(Rand [37] used to target the consumer with specific promotions and notices [53])
[Wingdings font/0x9F]sending the total transaction cost of items to a point-of-sale device in proximity to the customer
(Rand [15] finalize, send to adjacent POS [32, 36] at receiving device [37] 'on site' with vendor and consumer [41]
[Wingdings font/0x9F]receiving a confirmation from the point-of-sale device that the customer has accepted the calculated cost.
(Rand [10] negotiated ... and agreed upon and [59] authorized is accepted)
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches an element with a persistent state (wallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand) for shopping (receiving list of items, retrieving offers, sending transaction total, receiving confirmation). Without such a combination, market forces would restrict user to one channel. With the combination, the user is free to move about from store to store (Purves Fig 8e) channel to channel (Rand) to find supply for user’s demand which can result in purchase via Purves’s wallet.
CLAIM 11
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
11. The method of claim 5 wherein receiving a checkout indication further comprises: 
[Wingdings font/0x9F]sending the total transaction cost of items to a mobile wallet application on a mobile device associated with the customer; 
(Purves ¶ 175)
[Wingdings font/0x9F]receiving a confirmation from the mobile device that the customer has accepted the calculated cost 
(Purves ¶ 175-176)(Purves Fig 16A, 1815; Fig 1019A receive purchase authorization request, Fig 1015 BUY, Fig 2031A)
[Wingdings font/0x9F]receiving, from the mobile device, a selection corresponding to one method of payment associated with the mobile wallet account; 
(Purves ¶ 176, 181-182, Fig 8)
[Wingdings font/0x9F]applying the selected method of payment to the total transaction cost. 
(Purves ¶ 176, 181-182, Fig 8)
CLAIM 12
Purves/Liberty/Rand/Griffiths and Purves shows
12. The method of claim 5, further comprising: 
[Wingdings font/0x9F]receiving, from a point-of-sale device at a retail store, an indication that a mobile wallet application of a mobile device of the customer is in communication with the point-of-sale device
(Purves ¶ 216-217)
[Wingdings font/0x9F]updating the shopping cart associated with the mobile wallet account to include items received at the point-of-sale device and selected for purchase by the customer while the customer is in the retail store. 
(Purves ‘in merchant’s store’ ¶ 178, 214, ¶ 216-218 update to include purchase of XML book)
CLAIM 13
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
13. The method of claim 5, further comprising: 
[Wingdings font/0x9F]automatically pushing offers and loyalty rewards issued by the retailer to the mobile wallet account when the offers and loyalty rewards are received. 
(Purves Fig 6A, Fig 109c)
AND Although Purves show the limitations above also see (Rand [37-38])
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches an element with a persistent state (wallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand). It would have been obvious to one of ordinary that the purpose and function of rewards is to create a monopoly at the level of a single demander, and depressing the price -- e.g. by pushing offers -- facilitates that goal.
CLAIM 14
Purves/Liberty/Rand/Griffiths show the limitations above and 
although Purves show the limitations above and variety of shopping modes ¶ 172-173, from ‘one or more merchants’ ¶ 175, Fig 8e but doesn’t explicitly show14. The method of claim 5, further comprising:
[Wingdings font/0x9F] communicating, at the server system, with a third-party that issues offers for the retailer; 
(Purves Fig 108B)
[Wingdings font/0x9F]automatically pushing offers from the third-party to the mobile wallet account when the offers and loyalty rewards are received.
(Purves Fig 108B)
Although Purves show the limitations above also see
[Wingdings font/0x9F] communicating, at the server system, with a third-party that issues offers for the retailer; 
(Rand [37-38])
[Wingdings font/0x9F]automatically pushing offers from the third-party to the mobile wallet account when the offers and loyalty rewards are received.
(Rand [28, 37-38])
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches an element with a persistent state (wallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand). It would have been obvious to one of ordinary that the purpose and function of rewards is to create a monopoly at the level of a single demander, and depressing the price -- e.g. by pushing third-party offers -- facilitates that goal. 
CLAIM 15
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
15. The method of claim 5, further comprising: 
[Wingdings font/0x9F]receiving, at the server system, offers from an email account associated with the mobile wallet account. 
(Purves ¶ 552)
AND Although Purves show the limitations above also see
[Wingdings font/0x9F]receiving, at the server system, offers from an email account associated with the mobile wallet account. 
(Rand [37-38])
It would have been obvious at the time of filing to combine Purves with the Rand omni-channel or multiple channel. Purves and Rand are analogous prior art because both teach rewards for purchases. While Purves teaches an element with a persistent state (wallet) and Purves teaches shopping at multiple merchants (Fig 8e), Purves is silent on multi channel, but Rand shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches an element with a persistent state (wallet Fig 203) namely virtual shopping cart with persistent wallet, it would have been obvious to use more than one channel (Rand). It would have been obvious to one of ordinary that the purpose and function of rewards is to create a monopoly at the level of a single demander, and depressing the price -- e.g. by email offers -- facilitates that goal.
CLAIM 16
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
16. The method of claim 5, further comprising: 
[Wingdings font/0x9F]receiving, from a mobile device associated with the customer, an item identifier associated with an item; 
(Purves Fig 8a-8c, Fig 11)
[Wingdings font/0x9F]communicating, to a mobile wallet application on the mobile device, a total cost of the item based on a non-discounted cost of the item, offers in the mobile wallet account, and loyalty rewards in the mobile wallet account. 
(Purves ¶ 212 Fig 8, Fig 11)
CLAIM 19
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
19. The method of claim 5, further comprising: 
[Wingdings font/0x9F]receiving, at the server system, customer information associated with a loyalty account of the customer (Purves ¶ 78-79 Fig 2014); 
[Wingdings font/0x9F]creating the mobile wallet account associated with the customer (Purves Fig 2014, ¶ 402-404), and, 
[Wingdings font/0x9F]updating the mobile wallet account to include loyalty rewards and offers based on transactions made by the customer at the retailer. (Purves ¶ 178, 204, 421) 
CLAIM 21 
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
21. The method of claim 5, further comprising: 
[Wingdings font/0x9F]receiving a first input from the customer to add an item to the shopping cart through a mobile application executed by the mobile device (Purves at least ¶ 173-179, 200-210, 323) 
[Wingdings font/0x9F]receiving a second input from the point of sale terminal to add one or more items to the shopping cart that were scanned at the point of sale (Purves at least ¶ 173-179, 200-210, 323 MPEP 2144.04) 
CLAIM 22 
Purves/Liberty/Rand/Griffiths show the limitations above and Purves shows
22. The method of claim 5, wherein the one or more offers and one or more loyalty rewards are selected: 
[Wingdings font/0x9F]based on the items in the shopping cart and an identity of a store in which the point-of-sale communication device is located  (Purves ¶ 190, 205) 

Claim 17-18 is/are rejected under 35 USC 103 over Purves (US 2013/0346302) in view of Liberty (US 2015/0356629) in view of Rand (US 2008/0046331) in view of Abraham (US 2013/0211953) 
CLAIM 17
Although Purves/Liberty/Rand/Griffiths show the above and Purves shows 

    PNG
    media_image10.png
    449
    708
    media_image10.png
    Greyscale

(References are 1) available online for anyone anywhere anytime, 2) excerpts are below.)
not explicit is17. The method of claim 5 wherein the mobile wallet account associated with the customer is a first mobile wallet account associated with a first customer, and wherein the method further comprises: 
[Wingdings font/0x9F]receiving a request to link the first mobile wallet account with a second mobile wallet account associated with a second customer (Abraham Fig 4 and corresponding text) 

    PNG
    media_image11.png
    659
    532
    media_image11.png
    Greyscale

[Wingdings font/0x9F]connecting, at the server system, the first mobile wallet account to the second mobile wallet account such that items in the second mobile wallet account are accessible by the first customer 
(Abraham Fig 4 and corresponding text) 
It would have been obvious at the time of filing to combine Purves with the Abraham wallet sharing. Purves and Abraham are analogous prior art because both teach social networks as a vehicle for commerce. While Purves teaches a widget (wallet) Purves is silent on sharing shopping cart items, but Abraham shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches a with a social checkout widget (Fig 1, 104-108 ¶ 384) sharing purchase news with close friends, it would have been obvious to share a wallet item (Abraham). Without such a combination, market forces would leave user to decide how to purchase without the benefit of friend influence via social network. With the combination, supply and demand meeting is facilitated by a middleman - an influencer on a social network.
Not explicit in Purves is 
[Wingdings font/0x9F]wherein selecting the subset of offers and loyalty rewards comprises 
[Wingdings font/0x77]selecting at least one offer or loyalty reward in the second mobile wallet account to apply to the single sales transaction   
(Purves [162, 205-206] and ¶ 190 in combination with Abraham Fig 4 and corresponding text)
CLAIM 18
Although Purves/Liberty/Rand/Griffiths show the limitations above but not shown is18. The method of claim 5 wherein the mobile wallet account associated with the customer is a first mobile wallet account associated with a first customer, and wherein the method further comprises: 
[Wingdings font/0x9F]receiving a request to send an offer item from the first mobile wallet account to a second mobile wallet account associated with a second customer; and updating, at the server system, the second mobile wallet account to include the offer item. 
(Abraham Fig 4 and corresponding text shows collaborating and given that Purves cart shows a coupon Fig 11, in combination what is in Purves’s cart (a coupon) would be shared from first wallet to second wallet. And Purves has a social network widget whose purpose is sharing (¶ 384)
It would have been obvious at the time of filing to combine Purves with the Abraham wallet sharing. Purves and Abraham are analogous prior art because both teach social networks as a vehicle for commerce. While Purves teaches a widget (wallet) Purves is silent on sharing offers, but Abraham shows it. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between claim and prior art rests not on any one element or function but the combination itself. Since Purves teaches a with a social checkout widget (Fig 1, 104-108) sharing purchase news with close friends, it would have been obvious to share a wallet offer (Abraham). Without such a combination, market forces would leave user to decide how to purchase without the benefit of friend influence via social network to share an offer by which the sale price can be reduced. 

				Response to Remarks/Amendment
Applicant's remarks/amendment have been fully considered but do not overcome the present rejection. 
103 
Applicant amendment is already in Purves in combination with new art Griffiths as shown above.
101 
As to applicant remarks that (p. 13-15) , none of navigating thru 3-D spreadsheets, speed of user’s navigation thru various views and windows, improved GUI in Data Engine Technologies, Core Wireless, Trading Technologies respectively is related to the claims here because Applicant is not improving technology. Applicant instead takes commercial practice and applies with generally with generic additional elements. This is what Alice Corp. was meant to avoid. The claims are directed to a contract to sell goods at a discount. As to applicant remarks that (remarks p. 14) that the claims are like those in Core Wireless, but in Core Wireless the invention improved computer functionality whereas here applicant simply implements a method of doing business, organizing human activity, by computer. Applicant's argument assumes patentability when an idea is applied to a particular technological environment argument. Determining a price net of rewards/awards/offers using paper and pencil, an abacus, or here server/mobile device with app – these are applications of an idea to particular technological environments. Supplying a new CD to a CD player, inserting a new roll into a player piano -- these are applications of an idea to a particular technological environment. Patent eligibility does not depend simply on taking an idea and applying it in a particular technological environment, such as using server and mobile device with app instead of a mechanical cash register. As to applicant remarks that (remarks p. 14) applicant is ‘increasing the speed’, unfortunately that’s a natural consequence of using a computer. Here, a business task is completed (like in Alice, Bilski) but simply implemented on computer. Taken to its logical conclusion, applicant’s argument means any organized human behavior if implemented by computer is patentable. 

With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis. The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.

							Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BREFFNI BAGGOT/Examiner, Art Unit 3681